Citation Nr: 1118489	
Decision Date: 05/13/11    Archive Date: 05/17/11

DOCKET NO.  09-25 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to an initial rating greater than 10 percent for pseudofolliculitis barbae.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

S.K.C. Boyce, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1969 to July 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, which granted service connection for  pseudofolliculitis barbae and assigned a 10 percent disability rating, effective February 28, 2008.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

In July 2008, the Veteran was provided with a VA skin examination.  The examiner reported that the Veteran had chronic follicular problems throughout the bearded area.  At the examination, the Veteran also complained of discoloration of the sides of the neck and the report note that there is a "question of scarring in those areas from the long-term process."

The Veteran is currently rated by analogy to 38 C.F.R. § 4.118, Diagnostic Code (DC) 7828, but the information in the examination report indicates that his disorder could be rated under the diagnostic codes governing ratings for scars, DCs 7800-7805; dermatitis or eczema, DC 7806; or infections of the skin not listed elsewhere (including bacterial, fungal, viral, treponemal and parasitic diseases), DC 7820.  However, the medical information necessary to assign a rating under any of these codes is not present in the July 2008 examination report.

Therefore, the Veteran must be scheduled for an additional VA examination, as the information contained in the examination report dated July 2008 is not sufficient upon which to base a decision with regard to this claim.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate); see also 38 U.S.C.A. §  5103A(d)(1), (2); 38 C.F.R. § 3.327(a); Hart v. Mansfield, 21 Vet. App. 505, 508 (2007) (holding that the record is inadequate and the need for a contemporaneous medical examination occurs when the evidence indicates that a current disability rating may be incorrect).

Additionally, an effort should be made to obtain any additional VA treatment records for the Veteran showing treatment for his skin disability, dated since September 2008.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain a complete copy of the Veteran's treatment records pertaining to a skin disability from the VA Medical Center in Milwaukee, Wisconsin, dated since September 2008.

2.  Thereafter, schedule the Veteran for a VA skin examination.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination. All necessary tests should be conducted.

With regard to the Veteran's head, face, and neck, the examiner should determine whether the Veteran's pseudofolliculitis barbae, to include any resulting scars, has resulted in (1) visible or palpable tissue loss; (2) gross distortion or asymmetry of any feature or any paired set of features (nose, chin forehead, eyes (including eyelids), ears (auricles), cheeks, and/or lips; and/or (3) any of the eight characteristics of disfigurement described in 
38 C.F.R. § 4.118, DC 7800, Note (1) (2008).

The examiner should also describe the total area of the Veteran's body that is affected by his pseudofolliculitis barbae.  In providing this description, the examiner should state (1) the percent of the entire body affected, and (2) the percent of the exposed areas (i.e., the face) that are affected. 

The examiner should also indicate whether the Veteran's pseudofolliculitis barbae scars are superficial (not associated with underlying soft tissue damage), deep (associated with underlying soft tissue damage), cause limitation of motion, are unstable (has frequent loss of covering of skin over the scar), and/or are painful on examination. The examiner should also indicate whether any of the scars cause any limitation of the affected part.

Additionally, the examiner should indicate whether systemic therapy, such as corticosteroids or other immunosuppressive drugs were required during the last 12-month period, and, if so, whether this therapy was (1) constant or near-constant, (2) required for a total duration of 6 weeks or more, but not constantly, during the last 12-month period, (3) or required for a duration of less than 6 weeks during the past 12-month period.  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  

3.  Review the medical examination report obtained to ensure that the remand directives have been accomplished, and return the case to the examiner if all questions posed are not answered.  

4.  Finally, readjudicate the claim on appeal.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

